Case 8:18-cv-01504-JDW-AEP Document 74 Filed 01/21/20 Page 1 of 4 PagelD 3708

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

GULF RESTORATION NETWORK,

SIERRA CLUB, and CENTER FOR

BIOLOGICAL DIVERSITY,
Plaintiff,

Vv.

SERVICE,
Defendant,

AMERICAN PETROLEUM

)
)
)
)
)
)
)
NATIONAL MARINE FISHERIES ) CASE NO. 8:18-cv-01504-JDW-AEP
)
)
)
)
)
INSTITUTE, )

)

)

Defendant-Intervenor.

 

JOINT MOTION TO APPROVE
STIPULATED AMENDMENT TO SETTLEMENT AGREEMENT

All parties to this litigation, Gulf Restoration Network, Sierra Club, and Center for
Biological Diversity (“Plaintiffs”), the National Marine Fisheries Service (“Federal Defendant,”
or “NMFS”), and American Petroleum Institute (“Defendant-Intervenor”) have agreed to amend
the settlement agreement previously entered in the above-captioned case (ECF Nos. 61 & 62)
(“Settlement”) on the terms memorialized in this Stipulated Amendment to Settlement
Agreement (“Amendment”).

WHEREAS, the Settlement provides, in pertinent part, that Federal Defendant shall

complete consultation and issue the Programmatic Biological Opinion on or before November
Case 8:18-cv-01504-JDW-AEP Document 74 Filed 01/21/20 Page 2 of 4 PagelD 3709

5,2019. Settlement § 1 (ECF No. 61 at 3).

WHEREAS, the Settlement states that it “may be modified by the Court upon good cause
shown, consistent with the Federal Rules of Civil Procedure, by (i) written stipulation between
the parties filed with and approved by the Court, or (ii) upon written motion filed by one of the
Parties and granted by the Court.” Settlement | 7 (ECF No. 61 at 5).

WHEREAS, the parties have agreed to extend the deadline for completion of
consultation and issuance of the Programmatic Biological Opinion until January 22, 2020 (ECF
Nos. 64, 67 & 72).

ALL PARTIES STIPULATE AS FOLLOWS:

1. The current January 22, 2020 date for completing consultation and issuing the
Programmatic Biological Opinion per the Agreement, as amended, is hereby extended to March
13, 2020.

2. Except to the extent expressly modified by this Amendment, all terms and the
definitions contained in the Settlement continue to apply in full force and effect during the

extended Stay period.
IT IS SO STIPULATED

Dated: January 21, 2020

JEAN E. WILLIAMS

Deputy Assistant Attorney General
Environment & Natural Resources Division
SETH M. BARSKY, Chief

/s/ Robert P. Williams
ROBERT P. WILLIAMS
Sr. Trial Attorney (SBN 474730 (DC))
Case 8:18-cv-01504-JDW-AEP Document 74 Filed 01/21/20 Page 3 of 4 PagelD 3710

U.S. Department of Justice

Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044

Tel: (202) 305-0210; Fax: (202) 305-0275
Email: robert.p.williams@usdoj.gov

Attorneys for Federal Defendant

/s/ Christopher D. Eaton
Christopher D. Eaton (Pro Hac Vice)

Earthjustice

705 2nd Ave., Suite 203
Seattle, WA 98104
206-343-7340 Telephone
206-343-1526 Fax
ceaton@earthjustice.org
Andrea A. Treece (Pro Hac Vice)
Earthjustice

50 California St., Suite 500
San Francisco, CA 94111
415-217-2000 Telephone
415-217-2040 Fax
atreece@earthjustice.org

Tania Galloni

Earthjustice (FL Bar 619221)
4500 Biscayne Blvd., Suite 201
Miami, FL 33137
305-440-5432 Telephone
850-681-0020 Fax
tgalloni@earthjustice.org

Attorneys for Plaintiffs Gulf Restoration
Network, Sierra Club, and Center for
Biological Diversity

/s/ David C. Banker

David C. Banker, Esquire

Florida Bar No. 0352977

Bryan D. Hull, Esquire

Florida Bar No. 020969
Case 8:18-cv-01504-JDW-AEP Document 74 Filed 01/21/20 Page 4 of 4 PagelD 3711

Local Counsel for Intervenor American
Petroleum Institute

BUSH ROSS, P.A.

1801 North Highland Avenue

P.O. Box 3913

Tampa, Florida 33601-3913
Telephone: (813) 224-9255
dbanker@bushross.com
bhull@bushross.com

Steven J. Rosenbaum, Trial Counsel
District of Columbia Bar No. 331728
Bradley Ervin, Esquire

District of Columbia Bar No.: 982559
Lead Counsel for Intervenor American
Petroleum Institute

COVINGTON & BURLING LLP

One City Center, 850 Tenth Street, N.W.
Washington, DC 20001-4956
Telephone: (202) 662-5860
bervin@cov.com
srosenbaum@cov.com

Attorneys for Intervenor-Defendant

PURSUANT TO STIPULATION, IT IS SO ORDERED

os
Dated: January 2! , 2020

       

es D. Whittemore,
ited States District Court Judge
